I concur in the judgment and in the opinion of Mr. Justice Henshaw. It is proper to say, however, that this decision is not to be taken as authority one way or the other on the question whether or not one, knowing the facts, who takes a note which, though negotiable in form is secured by mortgage, is in the position of an indorsee in due course of negotiable paper, and can avoid equities existing between the original parties. That question was not raised in this case. It was raised in Hays v.Plummer, ante, p 107, but was not there determined.
Hearing in Bank denied. *Page 482